MIDDLETON, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action by the Construction Company against the Board of Education for damages for breach of contract. The Construction Company claimed that delay in the work was due to the fault of the Board of Education. The Board of Education in its second defense set up a certain provision of the contract which provided: “Claims by the party J of the first part for damages, by reason of / any delay on the part of the Board or its agents, will not be allowed, and any such delay shall work a corresponding extension of the time for the completion of the contract.” The Construction Company claimed that the clause was inconsisteht with other clauses of the contract and was without consideration. The judgment was rendered for the defendant, whereupon plaintiff prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Under the provisions of this contract the plaintiff expressly waived its right to sue and recover damages for any delay.